  Case 08-19956       Doc 47      Filed 11/14/18 Entered 11/14/18 15:09:40             Desc Main
                                    Document     Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:                                          Chapter 7 Case

 Jerri Mitchell,                                 Case No. 08-19956

                                Debtor.          Honorable Janet S. Baer – Du Page Co.


                                     NOTICE OF MOTION



        PLEASE TAKE NOTICE that on Friday, November 30, 2018 at 11:00 AM I shall appear
before the Honorable Janet S. Baer, Bankruptcy Judge, Kane County Courthouse, 100 S. Third
Street, Room 240, Geneva, IL 60134, or before any other Bankruptcy Judge who may be sitting in
her place and shall present the U.S. Trustee’s Motion for Order Reopening Chapter 7 Case and
Authorizing the Appointment of a Chapter 7 Trustee, a copy of which is attached and served
on you.



                                                      /s/ Denise A. DeLaurent
                                                      Denise A. DeLaurent, Attorney
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn Street, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-3326




                                 CERTIFICATE OF SERVICE

         I, Denise A. DeLaurent, Attorney, state that on November 14, 2018, pursuant to Local Rule
9013-1(D) the above Notice of Motion and Motion for Order Reopening Chapter 7 Case and
Authorizing the Appointment of a Chapter 7 Trustee were filed and served on all parties, either
via the Court’s Electronic Notice for Registrants or via First Class Mail, as indicated on the service
list below.

                                                      /s/ Denise A. DeLaurent




                                                  1
 Case 08-19956        Doc 47   Filed 11/14/18 Entered 11/14/18 15:09:40     Desc Main
                                 Document     Page 2 of 4


                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:

Bradley S Covey bradley.covey@gmail.com
Brenda Porter Helms brenda.helms@albanybank.com
Dana N O'Brien dana.obrien@mccalla.com



Parties Served via First Class Mail:

Jerri Mitchell
7 N. Tower Road
Oak Brook, IL 60523

Jerri Mitchell
1725 35TH St 2210
Oak Brook, IL 60523-2647




                                            2
  Case 08-19956         Doc 47     Filed 11/14/18 Entered 11/14/18 15:09:40           Desc Main
                                     Document     Page 3 of 4


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In Re:                                          Chapter 7 Case

 Jerri Mitchell,                                 Case No. 08-19956

                                 Debtor.         Honorable Janet S. Baer – Du Page Co.


                 MOTION FOR ORDER REOPENING CHAPTER 7 CASE AND
               AUTHORIZING THE APPOINTMENT OF A CHAPTER 7 TRUSTEE


          Patrick S. Layng, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by and through his Attorney, Denise A. DeLaurent, hereby requests this Court enter an

order reopening this case and authorizing the U.S. Trustee to appoint a chapter 7 trustee. In support

of his motion, the U.S. Trustee respectfully states as follows:

          1.      The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

§ 157(b)(2) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

          2.      Movant is the U.S. Trustee and is charged with supervising the administration of

bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee has standing to bring this Motion

under 11 U.S.C. § 307.

          3.      On July 31, 2008, Jerri Mitchell (“Debtor”) filed a voluntary petition for relief

under Chapter 13 of the Bankruptcy Code, and converted this case to Chapter 7 on October 5,

2011.

          4.      Brenda Porter Helms was appointed and served as the Chapter 7 Trustee (“Chapter

7 Trustee”). On November 9, 2011, the Chapter 7 Trustee filed a No Asset Report. [Doc. 42]

Subsequently, the Court entered an order discharging the Chapter 7 Trustee and closing the



                                                  1
  Case 08-19956       Doc 47     Filed 11/14/18 Entered 11/14/18 15:09:40                Desc Main
                                   Document     Page 4 of 4


bankruptcy case.

       5.      After the closing of the case, the U.S. Trustee received notification that the Debtor

may be entitled to surplus funds held by the Du Page County Sheriff’s Office.

       6.      Upon information and belief, the U.S. Trustee believes that these funds may be

property of the estate pursuant to 11 U.S.C. § 541(a).

                                     RELIEF REQUESTED

       7.      Section 350 of the Bankruptcy Code provides as follows:

               (a)     After an estate is fully administered and the court has discharged the
                       trustee, the court shall close the case.
               (b)     A case may be reopened in the court in which such case was closed
                       to administer assets, to accord relief to the debtor, or for other cause.

       8.      Based on the foregoing, the U.S. Trustee requests that the Court reopen this

bankruptcy case and authorize the U.S. Trustee to appoint a chapter 7 trustee to further investigate

and determine whether assets are available for creditors and for any other action the chapter 7

trustee deems necessary.

       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order: (1)

reopening this case; (2) authorizing the U.S. Trustee to appoint a chapter 7 trustee to represent the

estate; and (3) for such other and further relief as this Court deems appropriate.



                                                       RESPECTFULLY SUBMITTED,
                                                       PATRICK S. LAYNG
                                                       UNITED STATES TRUSTEE


Dated: November 14, 2018                        By: /s/ Denise A. DeLaurent
                                                       Denise A. DeLaurent, Attorney
                                                       OFFICE OF THE U.S. TRUSTEE
                                                       219 S. Dearborn Street
                                                       Chicago, IL 60604
                                                       (312) 886-3326



                                                  2
